FILED
                             NOT FOR PUBLICATION                            OCT 6 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10629

                Plaintiff - Appellee,            D.C. No. 2:13-cr-00876-DGC

  v.
                                                 MEMORANDUM*
JAVIER RAMIREZ-PACHECO, a.k.a.
Javier Pacheco Ramirez,

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                     Mark W. Bennett, District Judge, Presiding**

                           Submitted September 23, 2014***

Before:         W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Javier Ramirez-Pacheco appeals from the district court’s judgment and

challenges his guilty-plea conviction and 46-month sentence for reentry of a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removed alien, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California,

386 U.S. 738 (1967), Ramirez-Pacheco’s counsel has filed a brief stating that there

are no grounds for relief, along with a motion to withdraw as counsel of record.

We have provided Ramirez-Pacheco the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Ramirez-Pacheco has waived his right to appeal his conviction and sentence.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                   13-10629